DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/556680, filed on 08/30/2019.
Claims 1-20 are presented for examination, with claims 1, 8 and 15 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/30/2019 is comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Note: As per claim 8, the recited “A computer program product” is defined in Specification paragraph [0021] as a tangible device is limited to statutory subject matter.  Therefore, rejections on statutory basis does not deem necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for ranking search results. The claims does not 
Independent claims 1, 8 and 15
             Independent claims 1, 8 and 15 recite limitations of:
identifying, …, one or more medical conditions associated with a patient based on an analysis of patient information associated with the patient;
correlating, …, the one or more medical conditions with a set of medical condition content indicator data structures;
processing, …, a search query corresponding to the patient to generate initial search results that are ranked with an initial ranking;
analyzing, …, the initial search results based on a patient specific dictionary data structure corresponding to the one or more medical conditions associated with the patient to determine which of the initial search results match content indicators of the patient specific dictionary data structure corresponding to the one or more medical conditions associated with the patient;
re-ranking, …, the content of the initial search results to generate re-ranked search results having a modified ranking that is based on the one or more medical conditions of the patient;
outputting, …, the re-ranked search results to the patient in accordance with the modified ranking.
The limitations of identifying …, correlating …, processing …, analyzing …, outputting …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole encompasses an organizing human activity, grouping of abstract ideas.  
The limitation of re-ranking …, correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the re-ranking … based on the one or more medical conditions of the patient is mathematical correlation; therefore, it falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “processor”,  “memory”, “computer readable storage medium,” to perform the steps in the claims. These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 9-14 and 16-20
The limitations as recited in claims 2-7, 9-14 and 16-20 are simply describe the concepts of ranking search results.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exceptions.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-14 and 16-20 are directed to abstract ideas and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazonson et al., US 2016/0203267 (hereinafter “Mazonson”), and further in view of Rosenberg et al., US 2014/0244292 (hereinafter "Rosenberg").

Regarding claim 1, Mazonson discloses, A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical condition based cognitive computing system for ranking search results based on a personal medical condition (e.g. processor 4022, memory 4024, Mazonson: [0135]-[0136], Figs. 40A-40B), the method comprising:
identifying, by the medical condition based cognitive computing system, one or more medical conditions associated with a patient based on an analysis of patient information associated with the patient (e.g. identify user data for prescriptions suggests that the user is possibly suffering from a specific condition, Mazonson: [0071], [0095]-[0096]);
correlating, by the medical condition based cognitive computing system, the one or more medical conditions with a set of medical condition content indicator data structures (e.g. assigned a value based upon degree of relevance to the user, e.g., in a healthcare context, prescription and medical history data can be mined to determine likelihood of the user suffering from a medical condition. In the event a condition is highly likely, content related to the condition may be assigned a high value. Less likely conditions );
Mazonson does not directly or explicitly disclose:
processing, by the medical condition based cognitive computing system, a search query corresponding to the patient to generate initial search results that are ranked with an initial ranking;
analyzing, by the medical condition based cognitive computing system, the initial search results based on a patient specific dictionary data structure corresponding to the one or more medical conditions associated with the patient to determine which of the initial search results match content indicators of the patient specific dictionary data structure corresponding to the one or more medical conditions associated with the patient;
re-ranking, by the medical condition based cognitive computing system, the content of the initial search results to generate re-ranked search results having a modified ranking that is based on the one or more medical conditions of the patient;
outputting, by the medical condition based cognitive computing system, the re-ranked search results to the patient in accordance with the modified ranking.
Rosenberg teaches:
processing, by the medical condition based cognitive computing system, a search query corresponding to the patient to generate initial search results that are ranked with an initial ranking (e.g. Generating the initial rankings may be based on the treatment information and the stored patient information, Rosenberg: [0010], [0018], [0048]);
the initial rankings may be generated for a hypothetical typical person. In one non-limiting embodiment, the typical person initial rankings may be characterized by analysis of the typical patient in the information about patients and treatments outcomes who reported having that condition.  The typical patient rankings are generated by statistical analysis of the entire dataset in the information about patients and treatments outcomes that is related to patients that have had one of the identified treatments for the identified condition, and then adjusted by based on clinical treatment guidelines, clinical evidence, and/or other factors, Rosenberg: [0048]);
re-ranking, by the medical condition based cognitive computing system, the content of the initial search results to generate re-ranked search results having a modified ranking that is based on the one or more medical conditions of the patient (e.g. generating the updated rankings may include determining the impact of each of the one or more characteristics of the patient identified in the patient information on the updated rankings relative to the initial rankings, and transmitting the updated rankings may include transmitting the determined relative impact of each of the one or more characteristics of the patient, Rosenberg: [0015], [0018] and [0053]-[0054]);
transmits the updated rankings to the remote device to display the updated rankings to a user, Rosenberg: [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for generating customized medical media as discloses by Mazonson to include generation of treatment rankings based on patient information as taught by Rosenberg to provide methods and systems for helping patients find treatments.


Regarding claim 2,  Mazonson further discloses, wherein each medical condition content indicator data structure in the set of medical condition content indicator data structures comprises one or more content indicators identifying content that is of particular interest to users having a corresponding medical condition (e.g. assigned a value based upon degree of relevance to the user, e.g., in a healthcare context, prescription and medical history data can be mined to determine likelihood of the user suffering from a medical condition. In the event a condition is highly likely, content related to the condition may be assigned a high value. Less likely conditions would respectively receive a lower value.  The content can then be listed by value [has been interpreted as a set of medical condition content indicator data structure], Mazonson: [0049], [0071]-[0072], [0127]). 

Regarding claim 3, Rosenberg further teaches, wherein the patient information associated with the patient comprises one or more of a patient’s electronic medical records, social networking interactions  the information about patients and treatments outcomes  may be compiled from personal health records, medical claims, and/or electronic medical records, Rosenberg: [0041] ). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for generating customized medical media as discloses by Mazonson to include generation of treatment rankings based on patient information as taught by Rosenberg to provide methods and systems for helping patients find treatments.

Regarding claim 4, Mazonson further discloses, wherein the one or more medical conditions of the patient include medical problems, behavior conditions, or psychological conditions (e.g. likelihood of the user suffering from a medical condition, Mazonson: [0071]).

Regarding claim 5, Mazonson further discloses, wherein the one or more medical conditions associated with a patient are identified from the patient information associated with the patient using natural language processing (e.g. prescription and medical history data can be mined to determine likelihood of the user suffering from a medical condition, Mazonson: [0071]).

Regarding claim 6, Rosenberg further teaches, wherein the patient specific dictionary data structure that specifies particular content indicators for the patient is generated based on the correlation of the one or more medical conditions with the set of medical condition content indicator data structures (e.g. The received treatment information may include one or more of an indication of the clinical effectiveness of the identified treatments, ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for generating customized medical media as discloses by Mazonson to include generation of treatment rankings based on patient information as taught by Rosenberg to provide methods and systems to provide method of recommending treatments.

Regarding claim 7, Rosenberg further teaches, wherein the re-ranking of the content of the initial search results to generate the re-ranked search results having a modified ranking that is based on the one or more medical conditions of the patient further utilizes one or more of a degree of matching or a number of instances of matching of the initial search results as an additional mechanism for re-ranking the initial search results (e.g. the generating the updated rankings may include, for each outcome, weighting the outcome based upon the degree to which the one or more characteristics of the patient identified by the received patient information matches one or more characteristics of the similar patient of the similar patients having the outcome, Rosenberg: [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for generating customized medical media as discloses by Mazonson to include generation of treatment rankings based on patient information as taught by Rosenberg to provide methods and systems to provide method of recommending treatments.

Claims 8-14 are similar to subject matters of claims 1-7.  Therefore, claims 8-14 have been rejected by the same reasons as discussed in claims 1-7.

Claims 15-20 are similar to subject matters of claims 1-3 and 5-7.  Therefore, claims 15-20 have been rejected by the same reasons as discussed in claims 1-3 and 5-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.